Kupferman, J. (concurring in dissent).
I concur in the Presiding Justice’s dissent. However, I must differ and agree with the majority on the issue of whether Dr. Perel should have been permitted to testify. Nonetheless, it is my view that the error on this ruling was harmless in the context of this trial.
Carro and Milonas, JJ., concur with Alexander, J.; Murphy, P. J., dissents in an opinion; Kupferman, J., concurs with Murphy, P. J., in a separate opinion.
Judgment, Supreme Court, New York County, entered on April 30, 1981, reversed, on the law and the facts, without costs and without disbursements, and a new trial ordered.